Day, J.
i. justice of jurisStatioii: rssiclGncG of defendant. Section 3507 of the Code provides: “The jurisdiction of justices of the peace, when not specially restricted, is co-extensive with their respective counties, but' does not embrace suits for the recovery of money against actual residents of any other county.” * % * * _ On the 1st day of June, 1878, Bach was a resident of Buchanan county. Did he, because of the existence of the facts found by the court, cease to be an actual resident of that county? lie went to Clayton county, with his family, to build a.school-house under a contract, intending to return as soon as the job was finished, and during the time he was in Clayton county he held this intention and regarded Buchanan county as his residence and homo, and his stay in McGregor as temporary. Under these circumstances, he continued, in the most enlarged sense of the term, a resident of Buchanan county. If he had returned there on election day, we entertain no doubt that he would have been entitled to vote. This he could do upon no other theory than that during his absence he had all the time continued a resident of the county. Upon this subject see Church v. Crossman, 49 Iowa, 444, in which a similar statute of New York is construed, in which it is said: “Ye think that the term resides, as used in the above statute,^means a permanent and fixed, and not a mere transient or temporary, abode, and that it does not essentially differ from the word domicile.” See, also, Hinds v. Hinds, 1 Iowa, 36, and Vanderpoel v. O'Hanlon, 53 Iowa, 246. Bach, notwithstanding his temporary stay in Clayton county, continued to be an actual resident of Buchanan county. Under § 3507 of the Code, the jurisdiction of a justice of the peace of Clayton county did not extend to him.
Beveesed.